Title: To John Adams from J.G. Swift, 21 May 1824
From: Swift, J.G.
To: Adams, John


				
					Sir,
					New-York, May 21, 1824.
				
				Believing that the United States Military and Philosophical Society may be considered as dissolved, by reason of a non-compliance with the terms of its constitution for many years past, several of the members have proposed an application of its unappropriated funds to the endowment of the Lyceum of Natural History in New-York with a Library. Since the last meeting of the Military and Philosophical Society, in 1809, deaths and resignations have removed every officer except the Secretaries; and from the provisions of its constitution, requiring annual elections, it is, perhaps at this time, without officers or organization of any kind. Besides which, since the same period, more than one-third of the members have been numbered with the dead. Indeed, the objects for which we had associated have, in part, been anticipated by the liberal patronage of the general Government toward the Military Academy, where an extensive Library is founded; and, in part, by other institutions more local, and consequently more efficient.There is now belonging to the Military and Philosophical Society a sum exceeding 2000 dollars, deposited in this City. It is sufficient to endow the Lyceum with a useful and lasting memorial of our munificence, by a present of books adapted to its purposes, and I should be pleased if you concur with me in giving your assent to that effect. There is no scientific institution with which I am acquainted, that gives greater promise of utility and honour to the country than the New-York Lyceum. It is conducted with zeal, and is already permanently established and successfully engaged.Their want of books is a serious drawback to the advancement of these branches of science, and I am not aware that the purposes for which we associated can, under existing circumstances, be more efficiently promoted, nor our remaining funds be more usefully and judiciously employed, than by the adoption of this arrangement.Should you approve of it, be pleased to signify the same to me by letter. In case the measure is adopted and you would like to become a member of the Lyceum, that Society will, I am assured, be gratified in conferring this, and such other honours as it is in its power to bestow.I am, respectfully, / Your obedient servant,
				
					J. G. Swift,Last elected Corresponding Secretary.
				
				
			